Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 and 8 are objected to because of the following informalities: 
Claim 1 line 8: "the bottom portion" should be changed to -- the lower portion -- for claim consistency.
Claim 2 line 1: "the bottom portion" should be changed to -- the lower portion -- for claim consistency.
Claim 8 line 3: "the axis of drawn" should be changed to -- the axis of draw -- for claim consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the respective mold pairs" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to what structure the respective mold pairs is in reference to. The examiner is interpreting the claim as "the line of draw defines the direction of movement".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2001/0027886) in view of Morii et al. (US 2004/0237927) (hereinafter Morii).
Re claim 1: Ishii teaches a snowmobile comprising: a frame (frame assembly, see para [0021]); at least one ski (88, fig. 1); a seat (44, fig. 1); handlebars (96, fig. 1) connected to the at least one ski (88); and a single-piece hood (38, fig. 2) having a forward position (FW, see fig. 1) located at a first horizontal plane (HP, see annotated fig. 1), a lower portion (LP, see annotated fig. 1) that extends rearwardly (extends to right) from the forward position (FW) and a top portion (TP, see annotated fig. 1) that extends rearwardly from the forward position, wherein the lower portion (LP) is located beneath the first horizontal plane (HP) and the top portion (TP) is located above the first horizontal plane (HP).
    PNG
    media_image1.png
    569
    1144
    media_image1.png
    Greyscale

However, Ishii is silent about handlebars connected to the at least one ski via a steering shaft.
Morii teaches handlebars (13, fig. 1) connected to the at least one ski (2, fig. 4) via a steering shaft (12, fig. 4) (see para [0048]).
Therefore, in view of Morii, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a steering shaft connecting the handlebars and the at least one ski of Ishii, in order to control and steer the vehicle in a desired direction.

Re claim 2: Ishii teaches the lower portion (LP, see annotated fig. 1) is connected to the frame (frame, see para [0021]) at a position rearward of the forward position (FW, see fig. 1).

Re claim 3: Ishii teaches the top portion (TP, see annotated fig. 1) extends rearwardly (see fig. 1) to a position (see fig. 1) longitudinally adjacent to the handlebars (96, fig. 1).  

Re claim 4: Ishii teaches a first side panel (top 36, fig. 2) and a second side panel (bottom 36, fig. 2), wherein the first side panel (top 36) extends alongside the single-piece hood (38) and wherein the second side panel (bottom 36) extends alongside the single-piece hood (38).  

Re claim 5: Ishii teaches the single-piece hood (38, fig. 2) is defined by a first width (width of 38, fig. 2) and wherein the snowmobile (30, fig. 2) is defined by a second width (width of 30, fig. 2), 
However, Ishii is silent about the first width is at least 75% of the second width.  
It would have been an obvious matter of design choice to change the size of the single-piece hood such that the first width of the single-piece hood is at least 75% of the second width of the snowmobile to provide additional protection for a driver of the snowmobile, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Re claim 6: Ishii teaches the lower portion (LP, see expanded fig. 1) of the hood (38, fig. 2) is defined by surfaces (surfaces of LP1-LP3, see expanded fig. 1) that extend along a first number of planes (LP1-LP3, see expanded fig. 1) and wherein the top portion (TP, see expanded fig. 1) of the hood (38) is defined by surfaces (surfaces of TP1-TP3, see expanded fig. 1) that along a second number of planes (TP1-TP3, see expanded fig. 1).  

    PNG
    media_image2.png
    727
    843
    media_image2.png
    Greyscale


Re claim 7: Ishii teaches the first number of planes (LP1-LP3, see expanded fig. 1) are located at a positive angle (angles of LP1-LP3 are positive angles between 180° to 270° going in a clock-wise direction, see expanded fig. 1) relative to the second number of planes (TP1-TP3, see expanded fig. 1).  

Re claim 8: Ishii teaches the first number of planes (LP1-LP3, see expanded fig. 1) are located at a positive angle (angles of LP1-LP3 are positive angles between 180° and 270° going in a clock-wise direction, see expanded fig. 1) relative to an axis (axis of HP, see expanded fig. 1) of draw and wherein the second number of planes (TP1-TP3, see expanded fig. 1) are located at a positive angle (angles of TP1-TP3 are positive angles between 90° and 180° going in a clock-wise direction, see expanded fig. 1) relative to the axis of drawn (HP).  

Re claim 9: Ishii teaches the single-piece hood (38, fig. 2) is made of plastic or synthetic resin (see para [0021]) is injection molded.  
Ishii discloses the claimed invention except for the single-piece hood is injection molded. It has been held that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Re claim 10: Ishii teaches a single-piece hood comprising: a lower portion (LP, see annotated fig. 1) having a plurality of surfaces (surfaces LP1-LP3, see expanded fig. 1) (see fig. 2 as well) defined along a first number of planes (LP1-LP3, see expanded fig. 1), wherein the lower portion (LP) extends rearward and downward (see fig. 1) from a forward position (FW, see fig. 1); and an upper portion (TP, see annotated fig. 1) having a plurality of surfaces (surfaces of TP1-TP3, see annotated fig. 1) defined along a second number of planes (TP1-TP3, see expanded fig. 1), wherein the upper portion (TP) extends rearward and upward (see fig. 1) from the forward position (FW, see fig. 1); wherein each of the first number of planes (LP1-LP3) are located at a positive angle (angles of LP1-LP3 are positive angles between 180° and 270° going in a clock-wise direction, see expanded fig. 1) relative to an angle of draw (HP, see expanded fig. 1) and wherein each of the second plurality of surfaces (surfaces of TP1-TP3) are located at a positive angle (angles of TP1-TP3 are positive angles between 90° and 180° going in a clock-wise direction, see expanded fig. 1) relative to the angle of draw (HP).  

Re claim 11: Ishii teaches the single-piece hood (38, fig. 2) is made of plastic or synthetic resin (see para [0021]).  
Ishii discloses the claimed invention except for the single-piece hood is injection molded. It has been held that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Re claim 12: As best understood, Ishii teaches the line of draw (HP, see annotated fig. 1) defines the direction of movement (FW direction, fig. 1).  

Re claim 13: Ishii fails to teach the upper portion includes an aperture for receiving a headlight assembly.  
Morii teaches an upper portion (upper portion of 17, fig. 1) includes an aperture (aperture of 17 receiving 16, fig. 4) for receiving a headlight assembly (16, fig. 4).
Therefore, in view of Morii, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an aperture in the upper portion of the hood of Ishii for receiving a headlight assembly, in order to provide lighting in a forward direction for a driver of the snowmobile.

Re claim 14: Ishii fails to teach the upper portion includes first and second arms extending rearward to form a notch for receiving a steering column and handlebar assembly.  
Morii teaches an upper portion (upper portion of 17, fig. 1) includes first and second arms (arms of 15 extending to sides, see figs. 2 and 4) extending rearward (see fig. 4) to form a notch (notch formed by left and right arms of 15, fig. 2) for receiving (see fig. 4) a steering column (12, fig. 2) and handlebar assembly (13, fig. 2).
Therefore, in view of Morii, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form first and second arms in the upper portion of Ishii where the first and second arms extend rearward to form a notch for receiving a steering column and handlebar assembly, in order to provide a windshield for the driver of the snow mobile.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bertrand et al. (US 2005/0006167), Blake et al. (US 2021/0131366), Stock et al. (US 2022/0212754), and Martinmaas (US 3,760,895) discloses a similar snowmobile with a hood.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875